Case 18-34808-SLM            Doc 671    Filed 07/24/19 Entered 07/24/19 16:40:18          Desc Main
                                       Document      Page 1 of 6



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                   Order Filed on July 24, 2019 by
                                                                   Clerk, U.S. Bankruptcy Court -
 LOWENSTEIN SANDLER LLP                                                District of New Jersey
 Kenneth A. Rosen, Esq.
 Joseph J. DiPasquale, Esq.
 Eric S. Chafetz, Esq.
 Michael Papandrea, Esq.
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtors and Debtors-in-Possession


                                                                Case No. 18-34808-SLM
 In re:
                                                                (Jointly Administered)
 FRANK THEATRES BAYONNE/SOUTH COVE,
 LLC, et al.                                                    Chapter 11

                  Debtors.                                      Hon. Stacey L. Meisel



     STIPULATION AND CONSENT ORDER ALLOWING AND PROVIDING FOR
   PAYMENT OF CLAIMS UNDER THE FEDERAL PERISHABLE AGRICULTURAL
                COMMODITIES ACT AND 11 U.S.C. § 503(b)(9)
      The relief set forth on the following pages, numbered two (2) through six (6), is hereby

ORDERED.
 DATED: July 24, 2019




 35986/3
 07/11/2019 204387669.6
Case 18-34808-SLM          Doc 671    Filed 07/24/19 Entered 07/24/19 16:40:18            Desc Main
                                     Document      Page 2 of 6
 Page:            2
 Debtor:          Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.         18-34808 (SLM)
 Caption:         Stipulation and Consent Order Allowing and Providing for Payment of Claims
                  Under the Federal Perishable Agricultural Commodities Act and 11 U.S.C. §
                  503(b)(9)



           The above-captioned debtors (collectively, the “Debtors”) and creditors Sysco Raleigh,

 LLC (“Sysco Raleigh”), Sysco Southeast Florida, LLC (“Sysco Southeast Florida”), Sysco

 Charlotte, LLC (“Sysco Charlotte”) and Sysco Virginia, LLC (“Sysco Virginia”, and together

 with Sysco Raleigh, Sysco Southeast Florida and Sysco Charlotte, “Sysco”) jointly file this

 stipulation to allow and provide for payment of Sysco’s claims under the federal Perishable

 Agricultural Commodities Act, 7 U.S.C. § 499a et seq. (the “PACA Statute”) and section

 503(b)(9) of the Bankruptcy Code, 11 U.S.C. § 503(b)(9).

 I.        Background Facts.

           1.     On December 19, 2018 (the “Petition Date”), each of the Debtors filed a

 voluntary petition for relief under Chapter 11 of the Bankruptcy Code, thereby commencing the

 above-captioned Chapter 11 cases in the United States Bankruptcy Court for the District of New

 Jersey.

           2.     Prior to the Petition Date, Sysco was a provider of food, food service supplies and

 other goods to the Debtors.

           3.     Also prior to the Petition Date, the Debtors purchased certain fresh and frozen

 fruits, vegetables and other perishable items of produce from Sysco, which produce Sysco

 delivered to the Debtors, but for which Sysco was never paid. Pursuant to the provisions of the

 PACA Statute, all produce delivered to the Debtors by Sysco that specifically meets the

 requirements set forth in the PACA Statute and the related relevant regulations, and any proceeds

 derived from the subsequent sale of such produce, are held by the Debtors in trust for the benefit



                                                  -2-
Case 18-34808-SLM          Doc 671    Filed 07/24/19 Entered 07/24/19 16:40:18        Desc Main
                                     Document      Page 3 of 6
 Page:          3
 Debtor:        Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.       18-34808 (SLM)
 Caption:       Stipulation and Consent Order Allowing and Providing for Payment of Claims
                Under the Federal Perishable Agricultural Commodities Act and 11 U.S.C. §
                503(b)(9)



 of Sysco until the produce has been paid for by the Debtors in full. The PACA Statute trust

 property does not constitute property of the Debtors or their Chapter 11 estates.

        4.      In addition, within the twenty (20) days prior to the Petition Date, and in the

 ordinary course of the Debtors’ business, the Debtors purchased, and Sysco delivered to the

 Debtors, a number of food items, food service supplies, janitorial supplies and other goods, for

 which goods Sysco was never paid. Pursuant to section 503(b)(9) of the Bankruptcy Code, “the

 value of any goods received by the debtor within 20 days before the date of commencement of a

 case” are entitled to priority as administrative expenses of the Debtors’ estates.

 II.    Stipulation.

        The parties having met and conferred, and with the consent of their respective clients,

 stipulate and agree as follows:

        A.      The Debtors and Sysco agree that Sysco is allowed: (1) claims for the PACA

                Statute-eligible produce delivered prior to the Petition Date (each, a “Sysco

                PACA Claim”), and (2) claims for goods received by the Debtors within the

                twenty (20) days prior to the Petition Date (each, a “Sysco 503(b)(9) Claim”) as

                follows:




                                                  -3-
Case 18-34808-SLM        Doc 671     Filed 07/24/19 Entered 07/24/19 16:40:18          Desc Main
                                    Document      Page 4 of 6
 Page:          4
 Debtor:        Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.       18-34808 (SLM)
 Caption:       Stipulation and Consent Order Allowing and Providing for Payment of Claims
                Under the Federal Perishable Agricultural Commodities Act and 11 U.S.C. §
                503(b)(9)



                       Sysco Raleigh       Sysco Southeast Sysco Charlotte      Sysco Virginia
                                           Florida

  Claim Number         178                 176                177               164

  Total Claim          $46,585.64          $86,616.89         $11,983.84        $27,139.51
  Amount

  503(b)(9)            $40,134.17          N/A                N/A               N/A

  PACA                 $2,779.00           $2,662.39          $567.99           $854.72

  The amount of        $2,545.00            N/A               N/A                N/A
  PACA included
  in 503(b)(9)



       B.       The Sysco PACA Claims are allowed in the sums set forth in paragraph II.A

                above and shall be paid by the Debtors to Sysco in full within ten (10) days after

                entry of this Stipulation and Consent Order by the Court.

       C.       The Sysco 503(b)(9) Claims are allowed in the sums set forth in paragraph II.A

                above and shall be paid by the Debtors in full at the same time as other allowed

                section 503(b)(9) claims, as soon as reasonably practicable after the Effective

                Date (as defined in the Plan) of the Plan of Reorganization of Frank Theatres

                Bayonne/South Cove, LLC, et al., Pursuant to Chapter 11 of the Bankruptcy Code

                (as may be amended, modified, or supplemented, the “Plan”) [Docket No. 460],

                except that the amount of the Sysco 503(b)(9) Claim of Sysco Raleigh shall be

                reduced by the amount of the Sysco PACA Claim of Sysco Raleigh.




                                                 -4-
Case 18-34808-SLM         Doc 671    Filed 07/24/19 Entered 07/24/19 16:40:18           Desc Main
                                    Document      Page 5 of 6
 Page:         5
 Debtor:       Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.      18-34808 (SLM)
 Caption:      Stipulation and Consent Order Allowing and Providing for Payment of Claims
               Under the Federal Perishable Agricultural Commodities Act and 11 U.S.C. §
               503(b)(9)



        D.     Any amounts asserted in the Proofs of Claim referenced in paragraph II.A above

               that are not treated as a Sysco PACA Claim or a Sysco 503(b)(9) Claim shall be

               deemed to assert a general unsecured claim.

        E.     This Stipulation is subject to approval by the Bankruptcy Court. In the event such

               approval is not obtained, the Debtors and Sysco reserve their rights under the Plan

               and all such other rights they may have in connection with the Proofs of Claim

               referenced in paragraph II.A above, and nothing contained herein shall be deemed

               a waiver or release of same.

 III.   Requested Relief.

        The parties request that the Court, after due notice, approve and enter this Stipulation as

 an Order of the Court.




                                                -5-
Case 18-34808-SLM       Doc 671    Filed 07/24/19 Entered 07/24/19 16:40:18        Desc Main
                                  Document      Page 6 of 6
 Page:         6
 Debtor:       Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.      18-34808 (SLM)
 Caption:      Stipulation and Consent Order Allowing and Providing for Payment of Claims
               Under the Federal Perishable Agricultural Commodities Act and 11 U.S.C. §
               503(b)(9)



        SO STIPULATED this 11th day of July, 2019.


 ACCEPTED AS TO FORM:

 LOWENSTEIN SANDLER LLP                   ARNALL GOLDEN GREGORY LLP

 By: /s/ Eric S. Chafetz__________        By:     /s/ Darryl S. Laddin
                                                  Darryl S. Laddin
 Kenneth A. Rosen, Esq.                           171 17th Street NW, Suite 2100
 Joseph J. DiPasquale, Esq.                       Atlanta, GA 30363-1031
 Eric S. Chafetz, Esq.                            404-873-8500
 Michael Papandrea, Esq.                          darryl.laddin@agg.com
 One Lowenstein Drive
 Roseland, New Jersey 07068                       Attorneys for Sysco
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)
 krosen@lowenstein.com
 jdipasquale@lowenstein.com
 echafetz@lowenstein.com
 mpapandrea@lowenstein.com

 Attorneys for the Debtors and
 Debtors-in-Possession




                                            -6-
